Citation Nr: 9900905	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scaphoid fracture 
and arthritis of the right wrist.

2.  Entitlement to an increased (compensable) rating for 
post-traumatic ganglion of the right (major) wrist.  

3.  Entitlement to an increased (compensable) rating for 
post-traumatic ganglion of the left (minor) wrist.  

4.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from October 
1972 to December 1974.  

This matter originally comes before the Board of Veterans 
Appeals (Board) on appeal from a May 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In an April 1996 rating decision 
the RO denied service connection for scaphoid fracture and 
arthritis of the right wrist.  

The case has been previously remanded by the Board.  For the 
reasons addressed below, the Board must again remand this 
matter.


REMAND

In November 1993, the veteran filed a substantive appeal, VA 
Form 9, noting his desire to appear personally before a 
member of the Board of Veterans Appeals at the RO.  In 
January 1994 the case was remanded by letter from the Board 
to the RO to schedule the veteran for his requested Travel 
Board hearing.  Later in January 1994 the RO sent a letter to 
the veteran to confirm his request for a Travel Board 
hearing.  The letter specifically indicated that unless we 
hear from you, your name will remain on the list of those who 
desire a hearing before a member of a traveling section of 
the Board of Veterans Appeals.  The veteran never 
responded.  The next entry in the claims file is an April 
1994 memo to the file that states that all mail sent to the 
veteran at his last address of record has been returned as 
undeliverable.  All attempts to obtain a better address have 
proven fruitless.  Accordingly, the appeal is returned to the 
Board of Veterans Appeals for appellate review on the basis 
of the evidence of record.

The Board notes that the veteran was never scheduled for a 
Travel Board hearing as
the January 1994 letter from the RO indicates would happen.  
The Board also notes that, subsequent to April 1994, the 
veteran has been in contact with the RO and pursued his 
appeal.  In February 1998 the Board remanded the case for the 
RO to schedule the veteran for the requested travel Board 
hearing.  A July 1998 VA Form 119, report of contact, reveals 
that the RO was contacted by a county veterans service 
officer who stated that vet wants Travel Board hearing 
canceled and claim sent to BVA.  He has not received 
notification but wants request pulled.  He is unable to 
attend or receive any mail right now.   

In December 1998 the veterans accredited representative, the 
American Legion, submitted a Written Brief Presentation on 
his behalf.  This brief asserts that the July 1998 report of 
contact is not adequate to withdraw the veterans request for 
a hearing.  The American Legion asserts that the purported 
cancellation request was apparently reported by telephone and 
does not appear to be in accordance with governing regulation 
in this regard; said request is not directly from the 
veteran, nor does it provide adequate proof that the local 
representative has acted with the consent of the veteran, it 
merely provides a factually unsupported statement conveyed 
through a third party.  

VA regulations state:  

Withdrawal of hearing requests.  A request for a 
hearing may be withdrawn by an appellant at any 
time before the date of the hearing.  A request 
for a hearing may not be withdrawn by an 
appellants representative without the consent of 
the appellant.  Notices of withdrawal must be 
submitted to the office of the Department of 
Veterans Affairs official who signed the notice of 
the hearing date.

38 C.F.R. § 20.704(e)(1998)(emphasis added).  

Since the national office of the veterans accredited 
representative takes issue with respect to whether the local 
office of said representative had the veterans consent to 
withdraw the veterans request for a Travel Board hearing, 
the case will be remanded in accordance with the national 
representatives wishes.  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:


1.  The RO should contact the veteran and 
inform him of the procedures for 
withdrawal of Board hearing requests, as 
outlined in 38 C.F.R. § 20.704(e) (1998).  
The veteran should be asked to clarify 
his wishes for a Travel Board hearing, 
preferably in writing.  

a.  If the veteran indicates that 
he still desires a hearing, then he 
should be scheduled for a hearing 
before a traveling member of the 
Board.  

b.  If, and only if, the veteran 
properly withdraws his request for 
a Travel Board hearing, then the RO 
should complete the following 
remand instructions:

2.  The RO should obtain all medical 
treatment records related to treatment of 
the veteran at VAMC Miami, VAMC 
Gainesville, and VAMC Lake City, from 
1992 to present.  All information 
obtained should be made part of the file

3.  The veteran should be asked to state 
where he had right wrist surgery in 1993.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements to obtain 
all the medical records related to 
surgery on the veterans right wrist.  
All information obtained should be made 
part of the file.  

4.  The veteran should be accorded a VA 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of 
disabilities found to be present  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  The physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded a VA 
psychiatric examination to determine the 
nature and extent of the his psychiatric 
disorder(s).  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with and which disorders.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of the psychiatric disorders 
affect the veterans social and industrial 
capacity.  All necessary special studies 
or tests including psychological testing 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
physicians include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner.

6.  The veteran should be accorded a VA 
Joints examination to ascertain the degree 
of impairment resulting from the veterans 
bilateral post-traumatic ganglions of the 
wrists.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right and 
left wrist pathology, found to be present.  
The physician should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veterans wrists attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, ankylosis, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veterans pain on the function and 
movement of his wrists.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (1998) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the both wrists.  
The examining physician should specify 
the results in actual numbers and 
degrees.  The examiner should also 
indicate the normal range of motion for 
the areas tested and how the veterans 
range of motion deviates from these 
norms.  

c.  The examining physician is 
requested to indicate whether ganglia 
are present on examination.  The 
physician should also indicate if the 
veteran suffers any neurologic 
impairment from his service connected 
ganglia.  If the examining physician 
feels that a neurology examination is 
required to provide the medical 
information required to rate the 
veterans service connected wrist 
disorders, then the appropriate 
examination should be ordered.  

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  Subsequently, the RO should rate the 
veterans service connected right and 
left wrist disorders.  In this regard, 
the RO should give full consideration to 
the following decision: DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO should 
also consider rating the veterans 
service connected wrist disorders under 
all appropriate diagnostic codes 
including diagnostic codes related to 
neurologic disabilities.  

9.  The RO should also rate all of the 
veterans disabilities with respect to 
his claim for nonservice-connected 
pension benefits. 


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not consitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
